﻿I have the honour to convey to the President of the General Assembly and to all representatives the warm greetings and good wishes of His Majesty Jigme Singye Wangchuck, King of Bhutan, for the success of this session of the General Assembly.
187.	Allow me also to extend our warm congratulations to Mr. Paul Lusaka on his election to the high office of President of the thirty-ninth session of the General Assembly. His election is not only a recognition of his outstanding qualities as a diplomat and statesman, but also a tribute to his great country, which has been in the forefront of progressive causes in Africa and in the world at large.
188.	To his predecessor, Mr. Jorge Illueca, President of Panama, I should like to convey our admiration of the great skill and distinction with which he guided the last session of the General Assembly.
189.	My delegation attaches considerable importance to the universal character of the United Nations. In keeping with this view, we are happy to extend a hearty welcome to the Organization's new Member, Brunei Darussalam.
190.	One of the primary purposes for the founding of the United Nations was to save succeeding generations from the scourge of war. To that end, all the speakers who have taken part in the general debate during the past two weeks have drawn our attention to the urgent need to strengthen international peace and security. Sadly, however, in spite of such universal calls for peace year after year, much of the world still remains torn by conflicts. New upheavals take place while old wars drag on. After 39 years of the existence of the United Nations, the world has certainly not become a safer place to live in.
191.	In fact, the international situation has reached its most critical point since the Second World War. The seriousness of the situation was recently underscored by the appeal for peace and disarmament made by the leaders of Argentina, Greece, India, Mexico, Sweden and the United Republic of Tanzania in their Joint Declaration of 22 May 1984.
192.	It seems that proxy wars will continue, with developing countries invariably the victims. Whether in Asia or in Africa, in the Middle East or in Central America, the scenario is the same. Why, in the face of the oft-repeated desire for peace of all countries, have these situations been allowed to continue, and in fact to worsen?
193.	In our view, conflicts and tension will continue as long as efforts are made to divide the world into spheres of influence and military blocs. The world is being gradually forced back to the era of the cold war as a result of such great-Power rivalry. Furthermore, tension is heightened by the worsening economic situation in the developing countries. People of all nations are beginning to lose confidence in their future. This situation was aptly summed up last year by the Secretary-General in his report on the work of the Organization, when he said: "The belief in a common future has been, to a large extent, lost in the anxieties of a divided present. Short-term national interests, old resentments and fears, and ideological differences have obscured the vision of the Charter." That bleak and dismal picture remains unchanged in 1984.
194.	We see in the Middle East the ongoing senseless and tragic confrontation between Iran and Iraq. The fate of Lebanon is another source of concern to all of us. The international community must do all it can to redress these situations.
195.	The resolutions of the Security Council and those of the General Assembly which provide that Israel must withdraw totally and unconditionally from all Arab territories occupied since 1967 remain unimplemented. We must state that not even Israel's legitimate security interests can condone the continuing occupation of southern Lebanon and other Arab territories.
196.	Furthermore, the rights of the Palestinians must be fully restored, including the right to self- determination in their homeland. Only then can there be any real chance of a comprehensive peace in the Middle East, a peace founded on the rights of all States in the region to exist within internationally recognized boundaries.
197.	In southern Africa, we deplore the blatant evil of apartheid and call for its swift and complete eradication. Apartheid hurts black and white alike; its inhumanity causes suffering to the oppressed and corrupts the oppressor. We also reiterate our support for the just struggle of the Namibian people for independence under the leadership of SWAPO.
198.	Until the super-Powers and their allies learn to refrain from pursuing a policy of intervention and interference and learn to live together in peaceful coexistence, there will be no peace on this planet. Policies aimed at promoting ideologies and extending spheres of influence are a self-defeating process from which neither East nor West will gain in the long run.
199.	We all live today under the shadow of a nuclear holocaust brought about by the nuclear arms race. The danger this represents cannot be highlighted strongly enough, though discussions about it are often couched in coldly academic terms amounting to euphemism or a ghastly numbers game. Let us be honest: there can be no such thing as a "limited nuclear war", nor the chance for life, as we know it, after a nuclear holocaust. There can be no talk of the "rationality" of such a situation, nor can we realistically speak of massive nuclear arms build-ups as a deterrent to war. History affords us few examples of weapons invented but not used. The choice before us is whether we are to have a future at all.
200.	The trend evinced by each side to harden positions and to refuse to come to terms, whether on arms limitation talks or the non-use of space for nuclear weapons, must be reversed. Outer space must definitely be kept free of "star war" scenarios.
201.	The cementing of an agreement on a comprehensive nuclear-weapon-test ban is one practical first step. This move would impede, if not halt, the sophistication of existing nuclear weapons and put a stop to the creation of totally new nuclear arms. Furthermore, production of chemical weapons must be banned and existing stocks destroyed.
202.	Achievement of superiority by either side is a pathetic illusion, and the headlong rush to try to attain such dominance produces ever greater insecurity and instability. Each megaton of potential destructive force brings us closer to the probability of an accident or a breakdown in restraint. Let us apply the same ingenuity wasted on these gigantic follies to find constructive solutions to the problem of collective security, and thereby end the perceived need for instruments of mass annihilation.
203.	The Secretary-General, in his report last year, posed the pertinent question:
"Who can possibly believe that a world dominated by the nuclear balance, where $800 billion a year is spent on armaments and where a large proportion of the population lives in destitution and with little real hope, is OP the right track?" Indeed, with fully two thirds of the world's population living below the poverty line, the question deserves consideration.
204.	The North-South dialogue was a promising beginning to finding ways of overcoming dilemmas confronting the world economy and fostering a spirit of co-operation. Resolutions were debated and agreed upon, but no action has been taken so far. The negative attitude demonstrated by a few Member countries is tantamount to rejection of international co-operation for development. The issues originally addressed by the dialogue remain as vital as ever. The negotiations, in our view, must be resuscitated in the interests of a better future for all humanity.
205.	We live in an interdependent world. What happens in one country or region has repercussions in the next and often affects the whole world. Economic interdependence is a concept with which we are all familiar, and yet we must constantly bear it in mind when seeking remedies to the problems of poverty, hunger, illiteracy, and underdevelopment.
206.	The state of the world economy in general continues to be plagued by structural deficiencies and imbalance. As a result, there has been a serious erosion of living standards in developing countries. The situation is most desperate in the least developed countries. Regrettably, the results of the United Nations Conference on the Least Developed Countries, held in Paris in September 1981, are yet to materialize. We believe that the international community must assist in eradicating hunger and malnutrition. There is an urgent need to go beyond expressions of concern to positive action. While we recognize that developing countries themselves have the main responsibility for development, we should at the same time remember that external resources do have a vital role to play in complementing national efforts.
207.	The past year saw many distressing events, but there have been some encouraging signs as well. One such positive note was sounded by the Nordic Foreign Ministers meeting at Reykjavik just a month ago. In their official communique—an extraordinarily enlightened document by any standard—the ministers affirmed their strong support for the Charter of the United Nations, called for disarmament and resumption of detente between the major Powers, urged a comprehensive test-ban treaty, reiterated their full support for efforts to bring about a just and lasting peace in the Middle East, condemned the policy of apartheid of the Government of South Africa, and stated the necessity of adopting concrete measures to strengthen the development of developing countries through bilateral and multilateral aid. The international community would do well to listen to the concerted voice of reason, moderation and good sense emanating from Reykjavik. Indeed, in the tension-ridden situation prevailing in the world at present, the Nordic Group, with its pragmatic, constructive and enlightened thinking, could well serve as a bridge between West and East and between North and South.
208.	Another positive aspect of the past year has been the continued efforts of the Contadora Group to help maintain peace in Central America. Their task is formidable, but the very existence of the Group is a sign of hope.
209.	In our own part of the world, in the Kingdom of Bhutan, the people are moving forward under the wise, dynamic and dedicated leadership of our King, Jigme Singye Wangchuck. After two and a half decades of development planning, we have been able to create the basic infrastructure and to enthuse the people to participate in shaping their own present and future well-being. In doing so, we strive to meet the most basic needs of our people—access to education, health care, decent housing and productive employment. We do not wish development for development's sake. Through innovative measures, we are seeking to achieve a pattern of development best suited to our natural environment and the genius of our people and in conformity with our rich spiritual and cultural traditions.
210.	In our region of South Asia, we have taken a significant step forward to further regional cooperation. The Foreign Ministers of Bangladesh, Bhutan, India, Maldives, Nepal, Pakistan and Sri Lanka had their second meeting in Maldives last July. The meetings were held in a friendly and co-operative atmosphere. We are now hopeful that the next meeting, which will be held in Bhutan sometime in the spring of 1985, will make adequate preparations for the summit to be held in Bangladesh later in the year. All this augurs well for the people of our region. Many problems lie before us, but we know that it is only through regional action that we can hope to meet these challenges. The seven member countries are aware that orderly development and progress can take place in South Asia only in an atmosphere of peace, harmony and mutually beneficial co-operation.
211. Human history is not merely a list of tragedies, but is rich in inspiring stories of the glorious achievements of individuals and groups in the fields of politics, economics, the arts, philosophy and other areas of human endeavour. Let us look on our shared present problems as challenges and opportunities. We have on record many fine resolutions—let us implement them. Let this thirty-ninth session be a landmark for world peace and prosperity.
